                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUNEZ, III,
     Plaintiff,

       v.                                            CIVIL, ACTION NO. 18-CV-4492

WARDEN JANINE QUIGELY, etal.,                                      ,        '
                                                     ;   •   ..,   ,l   •   )

    Defendants.

                                            ORDER

       AND NOW, this 19th day of November, 2018, upon consideration of prose Plaintiff Jose

Enrique Nufiez, Ill's Motions for Leave to Proceed In Forma Pauperis (ECF Nos. 4, 6), his

Prisoner Trust Fund Account Statements (ECF Nos. 5, 7), and his Complaint (ECF No. 1), it is

ORDERED that:

       1.      Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C.

§ 1915(b).

       2.      Nufiez, #2016-0705, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Nufiez, he is

not assessed an initial partial filing fee. In each month when the amount in Nunez's inmate trust

fund account exceeds $10.00, the Warden or other appropriate official at the Berks County Jail

System or at any other prison at which Nufiez may be incarcerated shall forward payments to the

Clerk of Court equaling 20% of the preceding month's income credited to Nufiez' s inmate trust

fund account until the fees are paid. Each payment shall reference the docket number for this

case, Civil Action No. 18-4492.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the Berks County Jail System.
       4.      The Complaint is DEEMED filed .

       5.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

       6.      Nunez is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event he can state a plausible basis for a constitutional claim. Any

amended complaint shall name all defendants in the caption of the amended complaint and

should state how each defendant was responsible for violating Nunez's rights. The amended

complaint should not rely on or refer to the initial Complaint to state a claim. If Nunez cannot

state a claim in light of the law set forth in the Court' s Memorandum, he should not include that

claim in his amended complaint. Upon the filing of an amended complaint, the Clerk shall not

make service until so ORDERED.

       7.      The Clerk of Court is DIRECTED to send Nunez a blank form complaint to be

used by a prisoner filing a civil rights action bearing the civil action number for this case.

       8.      If Nunez fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.

                                               BY THE COURT:



                                               GERALD A. MCHUGH, J.




                                                  2
